Citation Nr: 1450211	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1973, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision the RO addressed the Veteran's October 2008 petition to reopen the claim.  The decision appears to have reopened and adjudicated on the merits the claim after a prior final decision in February 1997.  

In light of recent amendments to 38 C.F.R. §§ 3.307(a)(6), 3.309(e), however, the claim must be adjudicated on a de novo basis. 

The Veteran's claim of service connection for peripheral neuropathy had last been denied in a February 1997 rating decision, but he did not perfect an appeal. Hence, that decision became final.  That decision noted medical evidence of peripheral neuropathy diagnosed a number of years later, and in denying service connection, the RO relied in part on a provision of 38 C.F.R. § 3.309(e) that acute and subacute peripheral neuropathy resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  

VA has since amended 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) to remove the language providing that acute and subacute peripheral neuropathy resolves within two years of the date of onset.  See 78 Federal Register, pages 54763-66, September 6, 2013.

Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 





The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In view of the intervening liberalizing regulation, which in 2013 removed the requirement that peripheral neuropathy resolves within two years of date of onset, the Veteran's claim must be developed and readjudicated as an original claim in light of the removal of that requirement in the regulation.  Id.

38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e) currently provides that if a veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he or she shall be presumed to have been exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6).  If so, and if early-onset peripheral neuropathy (defined as onset within one year of last exposure) becomes manifest to a degree of 10 percent or more within a year after the last date on which he was exposed during service, then the early-onset peripheral neuropathy shall be service-connected even though there is no record of such disease during service, unless there is affirmative evidence that the Veteran was not exposed to such agent during service.  38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e).

The Veteran served in Vietnam during the relevant period and thus is presumed to have been exposed to herbicide agents as defined in 38 C.F.R. § 3.307(a)(6).  

In July 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The medical expert acknowledged the Veteran's reports of paresthesias in the feet "on and off" as far back as the year he left service.  In that opinion the VHA medical expert opined that, even though the Veteran may have had symptoms suggestive of neuropathy as early as 1973, the on-and-off paresthesias alone did not constitute a neuropathic disability of 10 percent or greater.  The medical expert further opined that, because the Veteran did not have the requisite 10 percent disability within the year following the last exposure, the Veteran did not meet the criteria for early-onset Agent Orange-related peripheral neuropathy; and in the absence of that diagnosis, any later-onset neuropathic illness cannot be viewed as a progression of an early-onset neuropathy.  

In effect the medical expert opinion primarily addressed whether the Veteran met criteria of 38 C.F.R. § 3.307(a)(6)(ii) for a presumption of service connection; and in making a medical opinion as to an etiological nexus, the expert relied too much on the criteria of 38 C.F.R. § 3.307(a)(6)(ii) instead of medical facts of the Veteran's case and any established medical facts in general.   

Even if the statutory presumptions are not met or inapplicable, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the recent amendments made to 38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e), VA has relied on the National Academy of Sciences (NAS) to evaluate scientific literature for possible associations between disease and exposure to herbicide agents.  In a recent report titled Veterans and Agent Orange: Update 2010, published in September 2011, NAS concluded that there is "limited or suggestive evidence of an association" between exposure to the chemicals of interest (the herbicide agents) and "early-onset peripheral neuropathy that may be persistent, and that some exposed individuals continued to exhibit neurological symptoms several years after exposure.  NAS noted that in cases of an immediate response of peripheral neuropathy following exposure, stabilization or improvement is the rule after exposure ends, but that the recovery may not be complete and there may be persistent subclinical effects that are not immediately apparent but that may be detected by detailed examination and testing.  

See http://www.nap.edu/catalog.php?record_id=13166 (last visited Nov. 10, 2014).

The Veteran has competently reported that he had symptoms within a year of discharge though he did not seek treatment-and therefore no detailed examination or testing was done until much later when symptoms became more severe.  There is competent evidence of currently diagnosed peripheral neuropathy; evidence of exposure to herbicides in service; and some indication the claimed disability may be associated with the herbicide exposure in service.  But there is insufficient evidence of record to decide the claim.  An examination is necessary to clarify whether any present peripheral neuropathy disability was caused or aggravated by service, to include as due to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's DD Form 214 shows that he served one year of foreign service, and a service performance report shows that he served in Vietnam at least from November 2, 1971 to July 15, 1972.  Prior to examination, the RO must verify the time periods during which the Veteran served in the Republic of Vietnam, and obtain any outstanding pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertinent to the claim.  

2.  Obtain and associate with the record service personnel records or verification otherwise of the time periods during which the Veteran served in the Republic of Vietnam.  
 
3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran; describing their impressions regarding the onset and chronicity of symptoms of peripheral neuropathy since service.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.

4.  Thereafter, schedule the Veteran for a VA peripheral nerves examination.  The claim file must be reviewed in conjunction with the examination.  Notify the examiner of the last date on which the Veteran served in Vietnam.  

The examiner is to elicit from the Veteran a history of peripheral neuropathy symptoms since service; and discuss the Veteran's credible report of symptoms of paresthesias within one year of discharge from service.  The examiner must provide an opinion as to whether such symptoms were productive of sensory, motor, reflex or other neurological impairment.

The examiner is to opine as to whether any currently diagnosed peripheral neuropathy of the upper and lower extremities is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by military service, to specifically include as due to established exposure to herbicides in service.  

Based on the Veteran's report, the examiner is to opine as to whether paresthesia symptoms were present and productive of sensory impairment within one year after the last date on which the Veteran served in Vietnam.

A full and complete rationale for all opinions expressed must be provided. 

5.  Then adjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



